IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

RAYMOND SMITH,                          NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-3652

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed December 16, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Raymond Smith, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the order denying motion for

postconviction relief rendered on April 26, 2016, in Leon County Circuit Court case

numbers 2012-CF-546A, 2014-CF-1862B, 2014-CF-1880B, and 2014-CF-1909A, is

granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the

clerk of the lower tribunal for treatment as a notice of appeal.

ROBERTS, C.J., MAKAR and M.K. THOMAS, JJ., CONCUR.